PD-0597-15
                                                                              COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                            Transmitted 12/16/2015 6:32:22 PM
                                                                              Accepted 12/17/2015 7:57:01 AM
                                                                                               ABEL ACOSTA
                                      Michael Mowla                                                    CLERK
                                            Attorney
P.O. Box 868                                                             Phone: 972-795-2401
Cedar Hill, TX 75106                                                       Fax: 972-692-6636
Dallas County                                                         michael@mowlalaw.com
                                                                         www.mowlalaw.com

December 16, 2015

Abel Acosta
Court of Criminal Appeals
P.O. Box 12308
                                                                   December 17, 2015
Austin, Texas 78711

Re: Shortt v. State, PD-0597-15
Via efile

Dear Mr. Acosta:

       I will appear for oral argument before the Court on Wednesday, January 13, 2016, at 9:00
a.m.

Sincerely,




Michael Mowla

CC:    Dallas County District Attorney’s Office, vie efile
       State Prosecution Attorney, via efile




                                                1